Opinion,
Mr. Chief Justice Paxson :
The specifications of error from one to six, inclusive, allege that the master erred in his findings of fact. Moreover, they are not properly assigned, being to the action of the master and not of the court, and might well be dismissed for that reason alone. All of the master’s findings, however, have been approved by the court below, and are entitled to the weight of the verdict of a jury. While there was conflicting evidence upon some of the questions of fact involved, and I am not sure, were the testimony before me as a master, that I would not have found one or two of the facts the other way, there was evidence sufficient to submit to a jury, and we are not prepared to say, at this stage of the proceeding, that the master erred in his findings. They are not so palpably erroneous as to justify us in setting them aside.
The seventh assignment gives us more difficulty. It goes to the jurisdiction. I doubt whether the jurisdiction can be sustained upon the ground that Riddle was a trustee. It is true he was the president of the Penn Bank, and there are expressions in the books which indicate that to some extent such officers are trustees of the corporation’s funds. But they are quasi trustees merely; not technical trustees, over which equity has jurisdiction. The term “ trust ” is a very comprehensive one. As was said by Chancellor Kent, in Kane v. Bloodgood, 7 Johns. Ch. 90, cited in Yorks’s App., 110 Pa. 79: “Every deposit is a direct trust. Every person who receives money *382to be paid to another, or to be applied to a particular purpose, is a trustee. The cases of hirer and letter to hire, borrower and lender, pawner and pawnee, principal and agent, are all cases of express trust,” etc. It has never been held, however, that these and. the like cases are such technical trusts as to bring them within our limited equity jurisdiction.
While the case is extremely close, we think the jurisdiction can be sustained, upon the ground that the remedy at law is inadequate. That there is a remedy at law is not denied. That, however, is not alone sufficient to oust the jurisdiction of equity. There must not only be such remedy, but it must be an adequate one, and reasonably convenient. A glance at this case is sufficient to show that the remedy at law would be inconvenient, if not inadequate. It would be difficult to reach all of its ramifications upon a jury trial. There is such a mass of accounts and complications that it would be next to impossible for a jury to reach an intelligent result. While the case is on the very border line of the jurisdiction, we have come to the conclusion, after much reflection, that the remedy at law is inadequate.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.